DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 171 and 176-186 are pending in the instant application.  According to the Amendments to the Claims, filed June 21, 2021, claims 171 and 176 were amended and claims 1-170, 172-175, 187 and 188 were cancelled.

Status of Priority

	This application is a Continuation (CON) of US Application No. 16/439,361, filed June 12, 2019 and now US 10,464,938, which is a Continuation (CON) of US Application No. 16/244,796, filed January 10, 2019 and now US 10,597,395, which is a Continuation (CON) of US Application No. 15/660,762, filed July 26, 2017 and now US 10,221,176, which is a Continuation (CON) of US Application No. 15/066,962, filed March 10, 2016 and now US 9,751,883, which is a Continuation (CON) of US Application No. 14/323,545, filed July 3, 2014 and now US 9,315,504, which is a Continuation (CON) of US Application No. 13/593,097, filed August 23, 2012 and now US 8,779,139, which is a Divisional (DIV) of US Application No. 12/531,016, filed January 12, 2010 and now US 8,309,722, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2008/003340, filed March 12, 2008, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 60/906,473, filed March 12, 2007.


Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Applicant’s affirmation of the following election, without traverse, in the reply filed on August 18, 2020, is acknowledged: a) Group I - claim 171; and b) substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 2I - p. 92, Example 8.
	Similarly, applicant should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on May 18, 2020.
	Likewise, applicant should further note that this application contains claims 176-186, drawn to a nonelected invention, without traverse, in the reply filed on June 21, 2021.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Next, applicant should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on May 18, 2020, the Final Rejection, mailed on September 8, 2020, or the Non-Final Rejection, mailed on March 18, 2021.
	Moreover, applicant should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of applicant’s arguments and/or the Amendments to the Claims, filed June 21, 2021.
	Thus, a fourth Office action and prosecution on the merits of claim 171 is contained within.

New Claim Objections

	Claim 171 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A hydrochloric acid salt of a compound according to Formula 1I or Formula 2I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula 1I; or

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula 2I

wherein:
	k is 1;
	m is 1;
	n is 1;
	R5 is H;
	R6a and R6b are independently H;
	R7, R8 and R9 are independently H;
	R10 is CH3; and
	X is -N-.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112, First Paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I


	Claim 171 is rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I lacks adequate support within the original specification, as filed.  The specification, on page 92, discloses (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline; however, the specification fails to expressly include a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline.  Consequently, one of ordinary skill in the art, at the time this application was filed, may neither be reasonably apprised of the scope of the instantly recited hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline of the Formula 1I or Formula 2I, nor recognize that the inventor was in possession of the instantly recited hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, in view of the original specification of the application.
	Applicant should note that under 35 U.S.C. § 132 and 35 U.S.C. § 251, the proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed.  {See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); and MPEP § 2163.06-2183.07}.
	Similarly, applicant should further note that [A] claim drawn to a specific species requires description of that species and/or evidence that applicant possessed that particular species.  {See In re Ruschig, 154 USPQ 118; Fields v. Connover, 170 USPQ 276, 280; Watson v. Bersworth, 116 USPQ 445; Flynn v. Eardley, 178 USPQ 288; Ex parte Westfall, 223 USPQ 631; In re Prutton, 96 USPQ 151; In re Honn, 150 USPQ 652; and In re Fried, 136 USPQ 429}.  The fact that the species fall within the broader genus is not enough.  See MPEP § 2163.05(II).
	Likewise, applicant should further note that [A] claim to a subgenus requires that the specification convey that applicant did indeed possess that particular subgenus.  {See In re Smith, 173 USPQ 679; In re Lukach, 169 USPQ 795; In re Cother, 168 USPQ 773, 777; Tosan v. Siegel, 167 USPQ 361; In re Kaufmann, 172 USPQ 124; Ex parte Haas, 188 USPQ 374; Ex parte Winters, 11 USPQ2d 1387; and Yamada v. Aggarwal, 57 USPQ2d 2002}.
	Next, applicant should further note that in order to comply with the written description requirement of 35 U.S.C. § 112, first paragraph, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed specification.  [W]hen an explicit limitation in a claim is not present in the written description whose benefit is sought, it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.  {See Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); and In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)}.
	Then, applicant should further note that [N]ew or amended claims, which introduce elements or limitations which are not supported by the as-filed disclosure, violate the written description requirement.  {See In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); and In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972)}.
	Moreover, applicant should further note that when filing an amendment, support should be shown in the original specification for new or amended claims.  See MPEP § 714.02 and § 2163.06.

New Claim Rejections - 35 U.S.C. § 112, First Paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I

	Claim 171 is rejected under 35 U.S.C. § 112, first paragraph, because the specification, while being enabling for (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, does not reasonably provide enablement for a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with this claim.  A hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, as recited in claim 171, has not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline of the Formula 1I or Formula 2I.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claim includes a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, shown to the right, and the pharmaco-kinetic behavior of these substances as intermediates in the synthesis of 5-hydroxy-tryptamine 2 (5-HT2) receptor antagonists;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, US 2004/0220178, as cited in the Non-Final Rejection, mailed on March 18, 2021, provides a synthesis of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I {Robichaud, et al. US 2004/0220178, 2004};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing applicant’s hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Example 8, on page 92 of the instant specification, and Robichaud, et al. US 2004/0220178, as cited in the Non-Final Rejection, mailed on March 18, 2021, whether the instantly recited hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline of the Formula 1I or Formula 2I, is enabled.
		Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

		Moreover, the following excerpt is taken from Serajuddin, which has relevance to the synthesis of a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I (Serajuddin, A. T. M. Advanced Drug Delivery Reviews, 59, 2007, 603-616):

	Despite major advantages of the use of salts, only limited attention has been paid historically to the selection of optimal salt forms for pharmaceutical product development.  At the beginning of drug development programs, salts were often selected based on ease of synthesis, ease of crystallization, cost of raw material, etc., and no systematic studies to evaluate their physicochemical properties, such as physical and chemical stability, processability into dosage forms, solubility and dissolution rate at different pH conditions, etc., were conducted.  If a salt was later found to be suboptimal for the desired formulation or if problems developed, it was often difficult to change the salt form without delaying the drug development program, since it required repeating most of the biological, toxicological, formulation and stability tests that had already been performed.  For most practical purposes, identification and selection of salt forms of new chemical entities still remain a trial and error process.

(f)	Amount of direction provided by the inventor - the application lacks direction with respect to making and/or using a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I;

(g)	Existence of working examples - applicant has provided sufficient guidance to make and/or use (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]-pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I; however, the disclosure is insufficient to allow extrapolation of the disclosed examples to enable the instantly recited hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I.  The specification lacks working examples of a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, or a salt thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112, first paragraph, to enable the instantly recited hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I.  Thus, it is unclear, based on the guidance provided by the specification, whether a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, such (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline dihydrochloride, shown to the left above, is either synthetically feasible or possesses utility as an intermediate in the synthesis of 5-hydroxytryptamine 2 (5-HT2) receptor antagonists.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that applicant is insufficiently enabled for making and/or using a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, is clearly justified.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Applicant’s arguments and/or the Amendments to the Claims, filed June 21, 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624